



COURT OF APPEAL FOR ONTARIO

CITATION: Dunn v. Dunn, 2018 ONCA 28

DATE: 20180116

DOCKET: C64119

Feldman, Pepall and Huscroft JJ.A.

BETWEEN

Gerard Peter Dunn

Applicant (Appellant)

and

Marianna Murton Dunn (one and the same as
    Marianna Marton Dunn)

Respondent (Respondent)

Andreus Snelius, for the appellant

Kevin Caspersz, for the respondent

Heard and released orally: January 11, 2018

On appeal from the order of Justice Michael Gibson of the
    Superior Court of Justice, dated June 28, 2017.

REASONS FOR DECISION

[1]

The appellant husband appeals the order of the motion judge striking his
    pleading in a matrimonial proceeding relating to the equalization of assets of
    significant value. The pleading was struck for non-compliance by the husband
    with part of a consent order regarding disclosure.

[2]

In his reasons the motion judge listed a number of obligations in the
    consent order with which the appellant had not complied, and which the trial
    judge identified as central to the material issue in this case.

[3]

Unfortunately, that list included four items not in the consent order
    and not referred to in the record. Apparently, these items were raised in
    argument before the motion judge. By relying on matters not in the order or the
    evidence, the trial judge made a palpable and overriding error requiring this
    court to set aside the order.

[4]

The appellant shall have one more chance to comply with the consent order
    of Miller J., in particular para. 2c relating to an accounting of the $300,000
    in cash that the appellant removed from the XL bank account between 2013 and
    2015. He shall have 30 days to do so.

[5]

Thereafter, we understand that the parties will be in a position to move
    this matter on for settlement or, if necessary, for trial.

[6]

In the circumstances, there will be no costs of the appeal.

K.
    Feldman J.A.

S.E.
    Pepall J.A.

Grant
    Huscroft J.A.


